IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1231
                               Filed June 21, 2017


TOBY L. SMITH,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Sean W. McPartland,

Judge.



      An applicant appeals the district court’s denial of his postconviction relief

application interpreted as a motion to correct an illegal sentence.          WRIT

ANNULLED.



      Eric D. Tindal of Nidey Erdahl Tindal & Fisher, P.L.C., Marengo, for

appellant.

      Thomas J. Miller, Attorney General, and Richard J. Bennett, Special

Counsel, for appellee State.




      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                             2


VOGEL, Presiding Judge.

       Toby Smith was convicted of first-degree robbery in 2002. He was six

weeks past his eighteenth birthday at the time of the offense. He was sentenced

to serve twenty-five years in prison with the applicable mandatory minimum. In

January 2015, he filed the current postconviction-relief (PCR) action, maintaining

that the mandatory minimum sentence is cruel and unusual and the holding of

State v. Lyle, 854 N.W.2d 378, 402 (Iowa 2014), should be extended to include

individuals who are eighteen years old when the crime occurred. The district

court—interpreting Smith’s PCR petition as a motion to correct an illegal

sentence1—rejected his claim.

       In Lyle, the supreme court ruled that minimum terms of incarceration can

be imposed on juvenile offenders only after an individualized sentencing hearing.

854 N.W.2d at 402–03. However, the supreme court in Lyle made it clear:

       [O]ur holding today has no application to sentencing laws affecting
       adult offenders. Lines are drawn in our law by necessity and are
       incorporated into the jurisprudence we have developed to usher the
       Iowa Constitution through time. This case does not move any of
       the lines that currently exist in the sentencing of adult offenders.

Id. at 403.

       Smith was an adult when he committed the crimes in question.                     The

supreme court’s holding in Lyle has no application to Smith’s case. “We are not



1
  We also construe Smith’s PCR application as a motion to correct an illegal sentence.
See Bonilla v. State, 791 N.W.2d 697, 699–700 (Iowa 2010). However, there is no right
to appeal from the denial of a motion to correct an illegal sentence under Iowa Code
section 814.6(1) (2015). See State v. Propps, ___ N.W.2d ___, ___, 2017 WL 2291380,
at *3 (Iowa 2017). The proper form of review is by a petition for writ of certiorari. See id.
Pursuant to Iowa Rule of Appellate Procedure 6.108, we treat Smith’s notice of appeal
and accompanying brief as a petition for writ of certiorari, we grant the writ, and we
proceed to address Smith’s claim on its merits.
                                          3

at liberty to overturn Iowa Supreme Court precedent.” State v. Hastings, 466

N.W.2d 697, 700 (Iowa Ct. App. 1990).

       We conclude the district court correctly applied the law in this case and,

therefore, annul the writ. See Iowa Ct. R. 21.26(1)(a), (c), (e).

       WRIT ANNULLED.